EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

Claim 1, line 7		replace “Gel Permeation” with “gel permeation”
Claim 1, line 8		replace “Chromatography” with “chromatography”
Claim 1, line 23	insert “solution” between “third” and “polymerization”
Claim 1, line 26	insert “solution” between “second” and “polymerization”

Claim 15, line 7	replace “Gel Permeation” with “gel permeation”
Claim 15, line 8	replace “Chromatography” with “chromatography”
Claim 15, line 24	insert “solution” between “second” and “polymerization”





Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:  Claims 1, 3-12, 16-18, 21-24 are allowed.

The present invention is drawn to a method of producing a trimodal polymer in a solution polymerization process comprising producing an effluent comprising a first ethylene-based component having a density (1) of 0.870 to 0.910 g/cc and a weight average molecular weight (Mw(GPC),1) of 150 to 350 kg/mole, producing an effluent comprising a second ethylene-based component having a density (2) of 0.895 to 0.925 g/cc and a weight average molecular weight (Mw(GPC),2) of 120 to 170 kg/mole, and producing an effluent comprising the trimodal polymer wherein the trimodal polymer comprises the first ethylene-based component, the second ethylene-based component, and a third ethylene-based component, wherein the third ethylene-based component has a density (3) of 0.920 to 0.980 g/cc and a weight average molecular weight (Mw(GPC),3) of 18 to 60 kg/mole, wherein 3 > 2 > 1, and Mw(GPC),1 > Mw(GPC),2 > Mw(GPC),3.  See claims for full details.

Subject of claims is patentably distinct over references cited in Applicant’s PTO-1449 and over prior art listed in the accompanying PTO-892.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rip A. Lee whose telephone number is (571)272-1104.  The examiner can be reached on Monday through Friday from 9:00 AM - 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached at (571)272-5772.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/RIP A LEE/Primary Examiner, Art Unit 1762                                                                                                                                                                                                        August 15, 2022